Title: From George Washington to Arthur St. Clair, 10 July 1781
From: Washington, George
To: St. Clair, Arthur


                  Dear Sir
                     
                     Head Quarters near Dobb’s ferry July 10th 1781
                  
                  I have been favour’d with yours of the 24th ultmo & 4th inst.  I am pleas’d to find by the first that the Assembly of Pennsylvania have at length passed a Law which seems likely to procure the number of Men voted.
                  You certainly misunderstood me when you was at New Windsor, if you conceiv’d it was my intention that you should serve this Campaign with the Army in this quarter; I at that time foresaw the difficulty there wou’d be in providing commands for the General Officers who were already here, and which I have only been enabled to do by appointing Genll Heath & Lord Sterling to the Command of Wings, which are in fact no more than Divisions, and which also have their Majr General Attach’d to them.  There wou’d be an indelicacy as you very justly observe in sending you to Virginia at present because you must necessarily supercede Marquis de la Fayette who has had such trouble, and who appears to be just now reaping the fruits of his labour; I can therefore only advise you to remain in Pennsilvania awhile longer, where you may be very carefully employ’d in filling the Levies under the new Law, & at the same time have an oppertunity of attending to Mrs St. Clair, whose scituation I sincerely lament.  Should Genll Greene come into Virginia, the difficulty would cease, & you ought go there at once without any inconvenience—Believe me to be with sincere esteem Dr Sir Your Obedt Servant
                  
                     Go: Washington
                  
               